Citation Nr: 0422734	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  92-10 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a low back injury.

2.  Entitlement to a rating in excess of 20 percent for a 
right sciatic nerve disorder due to lumbosacral 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 20 percent for a low back disorder.  The Board 
remanded the case for additional development in August 2000.  
In a March 2001 rating decision the RO granted an increased 
40 percent rating effective from February 27, 1991.

In April 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In a June 2003 rating decision the RO denied entitlement to a 
rating in excess of 40 percent for residuals of a low back 
injury and granted entitlement to a separate 20 percent 
rating for a right sciatic nerve disorder due to lumbosacral 
radiculopathy effective from September 23, 2002.  As the 
veteran has not withdrawn his appeal for an increased rating, 
the Board finds the issues as listed on the title page of 
this decision have been appropriately developed for appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected residuals of a low back 
injury, prior to September 23, 2002, were manifested by no 
more than severe limitation of lumbar spine motion or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, including as a result of pain and 
dysfunction. 

3.  The veteran's service-connected residuals of a low back 
injury after September 23, 2002, are manifested by no more 
than severe limitation of lumbar spine motion.

4.  The veteran's service-connected right sciatic nerve 
disorder due to lumbosacral radiculopathy after September 23, 
2002, is manifested by no more than moderate incomplete 
paralysis to the right sciatic nerve.

5.  The case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for residuals of a low 
back injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (before and after September 23, 2002) and 
5237, 5243 (after September 26, 2003).

2.  A rating in excess of 20 percent for a right sciatic 
nerve disorder due to lumbosacral radiculopathy is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, 4.124a, Diagnostic Codes 5293, 8520 
(after September 23, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in May 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statement of 
the case was provided to the veteran in March 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2003 VCAA notice letter provided to the 
veteran generally informed him of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the May 2003 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Although over the course of this appeal the 
veteran discussed having received private medical and 
chiropractic treatment, he has not provided authorization for 
VA to obtain any available treatment records pertinent to his 
claim.  As the veteran has been adequately notified of his 
responsibilities to provide such information, the Board finds 
further efforts to obtain addition evidence is not warranted.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in June 1999, December 2000, 
and March 2003.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  



Factual Background

Service medical records dated in September 1952 show the 
veteran incurred an acute back strain after falling from a 
pole.  The examiner noted limitation of flexion and 
sacrospinal spasm to the left side.  Records dated in 
December 1953 and March 1954 noted complaints of recurrent 
low back pain.  

Post service medical records show continued complaints of low 
back pain.  A July 1986 VA examination revealed some 
straightening of the lumbosacral curve.  There was moderate 
tension to the lumbar muscles while standing at rest and 
tenderness to firm palpation over the mid-vertebral line and 
lateral musculofascial layers.  Some tenderness extended to 
the gluteal regions.  Straight leg raising was resistant at 
about 30 degrees, bilaterally, with complaints of back pain 
and some right leg pain.  Forward flexion was limited to 
about 50 degrees and about 10 degrees in hyperextension and 
lateral flexion.  There was no tension to the lower extremity 
muscles and no distinct tenderness over the quadriceps, 
hamstrings, or calf structures.  There was no evidence of 
foot weakness.  X-rays revealed dye to the lower spinal 
canal.  The diagnoses included residual history of injury to 
the lower back with evidence of musculofascial tension, 
restricted trunk mobility, regional symptomatic 
manifestations, and right sciatic subjective leg 
symptomatology.

VA medical records dated February 27, 1991, show the veteran 
complained of low back pain.  The examiner noted the veteran 
walked with a normal gait.  Straight leg raise testing was 
positive at 75 degrees, right, and 80 degrees, left.  Deep 
tendon reflexes revealed a decreased right ankle jerk.  There 
was no evidence of gross deformity.  The diagnosis was 
chronic low back syndrome.  A May 1991 report noted a full 
range of back motion with no sensory or motor deficits to the 
lower extremities.  

In correspondence dated in October 1991 the veteran, in 
essence, requested entitlement to an increased rating for his 
service-connected low back disorder.  He stated he had been 
unable to work or seek employment because of his medical 
condition.  

VA medical records dated in September 1994 show the veteran 
complained of back pain and leg numbness.  The examiner noted 
range of motion of the back and straight leg raise tests were 
within normal limits.  Reflexes to the right knee were 1+ and 
to the left knee 2+.  The diagnoses included lumbar 
radiculopathy.  Reports dated in April 1996 show the veteran 
complained of low back pain radiating to the lower 
extremities that impaired his sleep.  He also reported 
numbness to the outer aspect of the right foot.  The examiner 
noted the vertebrae were sensitive to touch.  There were 
complaints of back pain on leg lifting, right more than left.  
Pedal pulses were bilateral.  The diagnosis was degenerative 
joint disease at L4-5.  

VA physical therapy notes dated in July 1996 show the 
veteran's present lumbar flexion was limited to approximately 
50 percent of normal and his bilateral lateral flexion was 
limited to approximately 75 percent of normal.  It was noted 
there was point tenderness along the lumbar, sacral spinal 
processes, and bilateral paraspinal muscles, especially at 
L4-L5.  There was no evidence of lower extremity weakness nor 
complaint of radicular pain.  The examiner stated the veteran 
was progressing slowly, but well.  Reports dated in August 
1996 noted active lumbar flexion limited to approximately 75 
percent of normal.  

On VA examination in June 1999 the veteran reported he 
experienced pain with radiation to the bilateral lower 
extremities and associated tingling and right lower extremity 
numbness.  He stated the radiating pain to his lower 
extremities extended to the foot on the right and stopped at 
about knee level on the left.  He reported the symptoms were 
exacerbated by prolonged standing and were decreased by warm 
baths, calisthenics, and self-treatment.  

The examiner noted there was no evidence of swelling, 
increased heat, or erythema to any of the joints of the 
spine.  Spinal curvatures were intact.  There was no atrophy, 
asymmetry, or fasciculation of the paraspinal muscles.  There 
was mild tenderness to palpation in the paraspinal area of 
the lumbar spine and in the sacroiliac joints.  There was 
full painless range of motion to the lumbosacral spine.  The 
iliopsoas, quadriceps, and hamstrings strengths were 5/5, 
bilaterally.  Straight leg raise testing was negative.  Deep 
tendon reflexes were 1+, bilaterally, to the patellae and 1+ 
to the ankles.  Sensation was intact to the lower 
extremities, but was somewhat diminished on the right as 
compared to the left.  The veteran's gait was fluid and 
without impediment.  X-rays revealed mild degenerative 
changes to L4-5 on the basis of endplate sclerosis and 
osteophytes.  The diagnosis was degenerative joint disease of 
the lumbosacral spine.

On VA examination in December 2000 the veteran complained of 
persistent low back pain with severe pain for periods of 
about 20 minutes approximately once per week.  He reported 
the pain occasionally radiated down to the right foot and 
down the left leg to the back of his knee.  The examiner 
noted the veteran had a muscular back and that there was no 
evidence of tenderness of the vertebral bodies, disc spaces, 
sacroiliac joints, or the sacrum.  There was no evidence of 
paravertebral muscle tenderness or spasm.  Straight leg 
raises were to 75 degrees, bilaterally, and were stopped due 
to tightness in the back of the legs.  The patellar and 
Achilles deep tendon reflexes were symmetrical.  Range of 
motion studies revealed flexion to 55 degrees, extension to 
17 degrees, right bending to 16 degrees, left bending to 19 
degrees, and bilateral rotation to 20 degrees.  These motions 
were with some degree of pain.  X-rays revealed minor 
degenerative joint disease at L5-S1 and spondylolisthesis at 
L4-5.  The diagnoses included chronic low back pain due to 
degenerative joint disease and possible degenerative disc 
disease.

In a March 2001 rating decision the RO granted an increased 
40 percent rating effective from February 27, 1991.

At his personal hearing in April 2002 the veteran reported 
that he rarely sought treatment for his back disorder, in 
essence, because treatment other than by medication had been 
ineffective.  He stated he used pain relief medication at 
times to help with sleep and that he used a TENS unit 
approximately once or twice per day.  He reported he 
experienced episodes of pain and numbness in the back down 
into the legs and that approximately every other day he felt 
like he could not get out of bed.  He stated he was unable to 
do any work around the house and that he had retired early 
from his business because of back problems.  He also stated, 
in essence, that he had not looked for other employment 
recently because of his age.  

On VA neurology examination in March 2003 the veteran 
complained of low back pain with intermittent radiation down 
the right buttock, the right posterolateral thigh, the 
posterolateral aspect of the right leg, and into the lateral 
aspect of the right foot.  Bending, stooping, picking up 
objects from the floor, and prolonged sitting aggravated the 
pain.  He stated he used a lumbar corset, a brace, and 
narcotic pain relief medication.  It was noted he had retired 
from self-employment as the owner of an automobile body 
repair shop.  

The examiner noted there was positive tenderness to the 
lumbosacral spine L4-L5 and L5-S1 regions on palpation and a 
mild spasm to the right.  Range of motion studies revealed 
forward flexion without pain to 45 degree, extension to 25 
degrees, and lateral flexion to 25 degrees.  Straight leg 
raise testing was to 55 degrees, right, and 65 degrees, left.  
Knee jerks were 1+ and symmetrical.  Ankle jerks were absent 
to trace.  The veteran's gait was intact, but it was noted he 
got up slowly and walked slowly.  Sensory examination 
revealed decreased pinprick and light touch sensation to the 
right leg and foot in the L4-L5 distribution area and patchy 
areas of decreased sensation to the right leg on L5-S1 
distribution.  Heel and toe walking appeared to be difficult 
with the right foot and tandem gait was difficult and slow.  
The diagnoses included chronic lower back strain and right 
lumbosacral radiculopathy.

In a June 2003 rating decision the RO denied entitlement to a 
rating in excess of 40 percent for residuals of a low back 
injury and granted entitlement to a separate 20 percent 
rating for right lumbosacral radiculopathy effective from 
September 23, 2002.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (2).  If intervertebral disc syndrome was present in 
more than one spinal segment, provided that the effects in 
each spinal segment were clearly distinct, each segment of 
the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 23, 2002).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The Court had also held, 
however, that there was no basis for a rating in excess of 
the maximum schedular rating based on limitation of motion 
due to pain or functional loss under those provisions.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2003).  "[F]unctional loss due 
to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion had 
also held that Diagnostic Code 5293, intervertebral disc 
syndrome, involved loss of range of motion and that 
consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  
VAOPGCPREC 37-97 (December 16, 1997).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the Board notes that the veteran's service-
connected residuals of a low back injury has been rated 
40 percent disabling effective from February 27, 1991.  The 
Board also notes that entitlement to a schedular rating 
higher that 40 percent under the criteria for lumbosacral 
strain (Diagnostic Code 5295) or limited lumbar spine motion 
(Diagnostic Code 5292) was not possible prior to September 
26, 2003.  A rating in excess of the maximum schedular 
rating, including as a result of additional limitation of 
motion due to pain or functional loss, is therefore not 
possible.  See Johnston, 10 Vet. App. 80.  

Alternatively, however, prior to September 23, 2002, a 
60 percent rating was possible for intervertebral disc 
syndrome under Diagnostic Code 5293.  Here, based upon the 
evidence of record, the Board finds there is no probative 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief as 
to warrant a higher rating under the criteria for Diagnostic 
Code 5293.  In fact, the June 1999 VA examiner noted deep 
tendon reflexes were 1+ to the knees and ankles and that 
sensation on the right was only somewhat diminished.  The 
veteran's gait at that time was fluid and without impediment.  
The December 2000 VA examiner noted, in essence, that 
patellar and Achilles deep tendon reflexes were present and 
symmetrical.  Therefore, the Board finds a rating in excess 
of 40 percent prior to September 23, 2002, is not warranted.

As noted above, apparently as a result of the September 23, 
2002, regulatory revision, the RO in a June 2003 rating 
granted entitlement to a separate 20 percent rating for a 
right sciatic nerve disorder due to lumbosacral 
radiculopathy.  The Board notes the assignment of a separate 
rating was appropriate based upon the results of the March 
2003 VA neurology examination and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2) (effective from September 23, 
2002, to September 26, 2003).  It is significant to note that 
VA law provides that in no event shall a re-adjustment in the 
rating schedule cause a veteran's disability rating to be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.

The Board notes that consideration of entitlement to a higher 
rating under the revised criteria for Diagnostic Code 5293 or 
higher combined separate ratings for chronic orthopedic 
manifestations and chronic neurologic disability 
manifestations after September 23, 2002, is applicable.  As 
noted, during the period from September 23, 2002, to 
September 26, 2003, the veteran was receiving the maximum 
schedular rating possible for lumbosacral strain (Diagnostic 
Code 5295) or limited lumbar spine motion (Diagnostic Code 
5292).  Thus, higher ratings for the veteran's chronic 
orthopedic manifestations prior to September 26, 2003, were 
not possible.  The Board also finds there is also no 
probative evidence of record demonstrating incapacitating 
episodes (as defined for VA purposes) totaling 6 weeks over 
any 12 month period for a higher alternative rating under the 
criteria for intervertebral disc syndrome (Diagnostic Codes 
5293 and 5243) effective after September 23, 2002.  

The Board further notes the evidence of record does not show 
nor does the veteran allege that his spine is ankylosed.  In 
the absence of ankylosis, entitlement to a higher schedular 
rating under alternative rating criteria for the veteran's 
service-connected lumbar spine disability is also not 
possible under any applicable regulation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, 5295 (effective before 
September 26, 2003) and Diagnostic Code 5237 (effective from 
September 26, 2003).  Therefore, the Board finds a rating in 
excess of 40 percent for residuals of a low back injury after 
September 23, 2002, is not warranted.

Based upon the evidence of record, the Board also finds the 
veteran's service-connected right sciatic nerve disorder due 
to lumbosacral radiculopathy after September 23, 2002, is 
manifested by no more than moderate incomplete paralysis to 
the right sciatic nerve.  VA neurology examination in March 
2003 revealed knee jerks of 1+ and ankle jerks that were 
absent to trace; however, the veteran's gait was intact (but 
it was noted he got up and walked slowly).  Sensory 
examination revealed only decreased pinprick and light touch 
sensation to the right leg and foot in the L4-L5 distribution 
area and patchy areas of decreased sensation to the right leg 
on L5-S1 distribution.  There was no evidence of any muscular 
atrophy of the right lower extremity or foot drop.  
Therefore, the Board finds a rating in excess of 20 percent 
for right sciatic nerve disorder due to lumbosacral 
radiculopathy is not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran's subjective 
complaints, in essence, of a marked interference with 
employment due to his back disability exceeding the 
impairment contemplated by the present schedular ratings are 
not demonstrated by objective medical findings.  In fact, the 
March 2003 VA examination revealed painless flexion of the 
lumbar spine to 45 degrees and his gait was intact.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a low back injury is denied.

Entitlement to a rating in excess of 20 percent for right 
lumbosacral radiculopathy is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



